Citation Nr: 1508965	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  11-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of testicular cancer, status post right orchiectomy, to include as secondary to residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2013 videoconference hearing and a transcript of this hearing is of record. In May 2014, the Board remanded this issue for additional development. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in May 2014, requested that the AOJ obtain a medical opinion as to the etiology of the Veteran's testicular disability. In November 2014, a VA examiner opined that Veteran's testicular cancer was less likely than not incurred in or caused by military service or due to or aggravated by prostate cancer, that there was no evidence it had its onset during service or are related to any exposures during service, and that there was no evidence that military service or prostate cancer caused or worsened the condition in service treatment records. He concluded that, based on review of medical records and examination, the Veteran's testicular cancer was less likely than not due to or aggravated by military service or prostate cancer.

The November 2014 VA opinion is inadequate, as there was no rationale to support the examiner's conclusions. Simply reporting that there is no evidence that the disability had its onset during service or that the disability is related to herbicide exposure; or that the disability is not caused or worsened by prostate cancer, is not sufficient. On remand, the AOJ should obtain a sufficient addendum opinion. 
The most recent VA treatment records associated with the claims file are dated in November 2014.  The Veteran's most recent private treatment records are dated in September 2009. On remand, the AOJ should obtain the Veteran's updated VA treatment records and afford him an opportunity to supplement the record with any updated relevant private treatment records, or request VA's assistance in doing so. 
 
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Nashville, Tennessee, dated from November 2014 to the present. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Send the Veteran VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete such in order to obtain any relevant private treatment records dated since September 2009. Advise the Veteran that he may submit such records if he so chooses. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Then, forward the claims file to the VA examiner who rendered the November 2014 opinion, or a suitable substitute, to obtain an addendum opinion. If any examiner determines that an additional physical examination of the Veteran is required, so schedule the Veteran. The examiner is asked to opine as to the following:

(a) Is it at least as likely as not (fifty percent or greater) that the Veteran's testicular cancer, status post right orchiectomy, had its onset in service or manifest within one year of service discharge by December 1971, or is otherwise related to his active military service, to include exposure to herbicides? 

(b) Is it at least as likely as not that the Veteran's testicular cancer, status post right orchiectomy, is proximately due to or the result of his prostate cancer and radical prostatectomy? 

(c) Is it at least as likely as not that the Veteran's testicular cancer, status post right orchiectomy was aggravated (permanently worsened beyond the natural progress) by his prostate cancer, status post radical prostatectomy.

The claims file, to include a copy of this remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on and discuss examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If any action remains adverse to the Veteran, provide the Veteran with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




